Wilkie, J.
The sole issue determinative of this appeal is whether there is an issue of fact that must be tried. To the defendant’s affidavit in support of the motion is appended a copy of the enrollment contract, dated January 6, 1966. This contract enrolled the daughter for the course commencing September 12th and continuing for 219 hours, representing a six-months’ course as defendant claims. On the other hand, the plaintiffs’ affidavit states that Peter Neu, on behalf of the school, represented to the plaintiffs that the course would be of nine-months’ duration. Plaintiffs present a student identification card which their daughter received showing that the attendance for the course was from September, 1966, to June, 1967, nine months. Thus there is at *15least one issue of fact for trial as to whether or not there was any misrepresentation of fact as to the length of the course. Summary judgment was properly denied.1
By the Court. — Order affirmed.

 Voysey v. Labisky (1960), 10 Wis. 2d 274, 103 N. W. 2d 9.